                Case 2:17-cr-00273-RSM Document 45 Filed 12/16/20 Page 1 of 1




1                                                                           CHIEF JUDGE MARTINEZ
2

3
                              UNITED STATES DISTRICT COURT
4                       FOR THE WESTERN DISTRICT OF WASHINGTON
5    UNITED STATES OF AMERICA,
6
                            Plaintiff                   CR17-273 RSM
7
               vs.                                      ORDER
8
                                                        ORDER GRANTING DEFENDANTS’
9    MEDHI GHASSABI,                                    MOTION TO FILE A BRIEF IN EXCESS
                                                        OF TWELVE PAGES
10                         Defendant.
11

12
             The Court, having reviewed the Motion of the Defendant to File a Brief in Excess of
13

14   Twelve Pages, hereby states: IT IS HEREBY ORDERED that the Motion is GRANTED. The

15   defendant may file his Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)
16
     that does not exceed 18 pages in length.
17

18

19
                                        DATED this 16th day of December, 2020.

20

21

22
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
23

24

25
                                                       -1-
26

27    ORDER                                                                  Peter A. Camiel
      (United States v. Ghassabi 17-273 RSM)                             Camiel & Chaney P.S.
28                                                                   2815 Elliott Avenue, Suite 100
                                                                       Seattle, Washington 98121
29                                                                         Tel. 206.624-1551
                                                                    e-mail: petercamiel@yahoo.com
